 



EXHIBIT 10.4

 

Philip MacNeill
Chief Financial Officer

 

Dear Philip:

 

On behalf of PharmAthene, Inc. (“Company”), I am pleased to provide you with
this letter agreement (“Agreement”) setting forth the various terms and
conditions of a retention arrangement which the Company is prepared to offer you
effective immediately. As explained herein, although you will remain an
“at-will” employee, the Company has agreed to pay you certain bonuses for
remaining employed through certain milestones described below. During your
employment, you will be paid at your current salary rate.

 

Retention Severance & Bonus: Unless you terminate employment as described below
or the Company terminates your employment for Cause (as defined below), if you
remain continuously employed by the Company on a full-time basis on and after
the Signing Date of this Agreement, and are still employed on the dates
specified below, you will become entitled to the following cash payments
(subject to normal tax withholdings):

 

(a)Severance Payment: If you remain employed through (i) the closing of the
anticipated merger with Altimmune, Inc. (“Altimmune”) , (ii) the completion of
the preparation of the Company’s year-end financial statements, including the
filing of the Company’s Annual Report on Form 10-K for the year ended December
31, 2016 and your signing of the related Certification of Principal Financial
Officer, pursuant to SEC Rule 13a-14(a)/15d-14(a) and Certification Pursuant to
Section 1350 of Chapter 63 of Title 18 of the United States Code, and (iii) the
earlier of (A) the preparation and filing of the Company’s proxy statement for
its 2017 regular annual meeting of stockholders or (B) the filing of an
amendment to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2016 providing the information in Items 10-14 of that form, the
Company will pay you a one-time lump sum cash amount of $93,094.61; and

 

(b)Bonus Payment: If you remain employed through the closing of the anticipated
merger with Altimmune, the Company will pay you a one-time lump sum bonus cash
amount of $67,235.The foregoing bonus payment amount shall not be payable if the
merger is not consummated for any reason

 

Thee above payments shall be paid to you within thirty (30) days of meeting the
required pre-conditions for payment.

 

Termination Without Cause. The Company may terminate your employment at any time
Without Cause. In the event you are terminated by the Company Without Cause you
will be eligible to receive the Severance Payment and the Bonus Payment provided
for herein. These payments will be paid to you within 30 days of your
termination.

 

Voluntary/For Cause Termination: If you voluntarily terminate employment or if
the Company terminates you for Cause (which is defined below), you will not be
entitled to any additional payments after the effective date of such termination
(including the Severance Payment and the Bonus Payment described above), other
than what you have already received. Moreover, if you stop performing your
employment duties on a full-time basis, the Company may treat the date that it
determines you stopped performing your duties full-time as a date of your
voluntary termination for purposes of this Agreement. In the event you resign
your employment due to an involuntary reduction of your salary, your resignation
will be deemed to be involuntary and will be treated as a Termination Without
Cause.

 



 

 

 

“Cause” means (i) your willful and substantial misconduct that is materially
injurious to the Company and is either repeated after written notice from the
Company specifying the misconduct or is continuing and not corrected within 20
days after written notice from the Company specifying the misconduct, (ii) your
repeated neglect of duties or failure to act which can reasonably be expected to
affect materially and adversely the business or affairs of the Company after
written notice from the Company specifying the neglect or failure to act, (iii)
your material breach of any of the provisions contained in your Confidentiality
and Non-Solicitation Agreement or of any of the Company’s policies, (iv) the
commission by you of any material fraudulent act with respect to the business
and affairs of the Company, (v) your conviction of (or plea of nolo contendere
to) a crime constituting a felony, (vi) demonstrable gross negligence, or (vii)
habitual insobriety or use of illegal drugs by you while performing your duties
under this Agreement which adversely affects the performance your duties under
this Agreement.

 

Miscellaneous: This Agreement is the sole and entire statement of the retention
arrangement the Company is proposing and will be governed by the laws of the
State of Maryland, without application of conflicts of laws provisions that
would otherwise apply the substantive law of another jurisdiction.

 

Finally, please understand that this Agreement does not constitute an employment
contract guaranteeing employment for any set period of time. Your employment is
“at-will,” and this Agreement does not alter or affect in any way the Company’s
right to terminate your employment at any time, with or without Cause, or your
right to terminate employment with the Company at any time, in your discretion.

 

We are looking forward to the opportunity of continuing our relationship with
you and sincerely hope these terms are agreeable to you. If so, please signify
you acceptance of this Agreement by signing the attached copy of this letter and
returning that executed copy to me.

 



  Sincerely,             By: /s/ John Gill       John Gill       Chief Executive
Officer  



 

I have read the terms of this Agreement and, by signing below, hereby signify my
acceptance of these terms.

 



  Philip MacNeill           Date: January 14, 2017           /s/ Philip MacNeill
    Employee Signature  



 

 

 



 

